Court of Appeals
of the State of Georgia

                                      ATLANTA,__________________
                                               September 09, 2014

The Court of Appeals hereby passes the following order:

A15D0021. HIGDON v. HIGDON.

      Upon consideration of the Application for Discretionary Appeal, it is ordered
that it be hereby DENIED.


      The applicant’s Emergency Motion for Supersedeas Rule 40 (b) filed August
27, 2014 is hereby DISMISSED as moot.

                                      Court of Appeals of the State of Georgia
                                                                       09/09/2014
                                             Clerk’s Office, Atlanta,__________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.